DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2021 has been entered.

Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-6, 9, 11, 12, and 21 are canceled.  Claims 1, 7, 8, 10, and 13-20 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claims 1, 7, 8, and 10-21 under 35 U.S.C. 103 as being unpatentable over Seehra et al. (US 2010/0068215 A1) in view of Lee et al. (US 2002/0150577 A1) as set forth at pp. 3-6 of the previous Office action (mailed 23 November 2020) is withdrawn in view of the amended and canceled claims (as per the amendment received 23 March 2021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7, 8, 10, and 13-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2010/019261 A1 (ACCELERON PHARMA INC.; published 18 February 2010) in view of Lee et al. (US 2002/0150577 A1; published 17 October 2002).
‘261 teaches a method of increasing erythrocytes in a subject in need thereof (e.g., one suffering from anemia), wherein the method comprises administering an activin receptor Type II inhibitor (a GDF trap) to the subject in an amount sufficient to increase erythrocytes. Such would have resulted in the lowering of GDF11 activity and/or protein levels. See pp. 2-3, 10, 44-52. The activin receptor Type II inhibitor, or GDF trap, can be an extracellular domain of ActRIIB, fused to an Fc domain of an IgG1.  See Example 6.  The ActRIIB portion can consist of instant SEQ ID NO: 23. See SEQ ID NO: 29 of ‘261, Figure 8, pp. 4-5.  The subject can be human.  See abstract.  Dosages of 3, 10, or 30 mg/kg, which meet the limitation of “at least about 0.2 mg/kg” is taught in Examples 6-9.  Furthermore, ‘261 teaches that the dosage regimen can be readily determined by the ordinary skilled artisan considering various factors such as diagnostic assessments, the therapeutic target, and the condition of the patient.  See pp. 55-56.
‘261 does not expressly teach method steps for measuring GDF11 activity and or protein/mRNA levels before, during, and/or after treatment, and optionally adjusting 
The monoclonal antibodies of the invention can be used in vitro and in vivo to monitor the course of amelioration of a GDF-11-associated disease in a subject. Thus, for example, by measuring the increase or decrease in the number of cells expressing antigen comprising a polypeptide of the invention or changes in the concentration of such antigen present in various body fluids, it would be possible to determine whether a particular therapeutic regimen aimed at ameliorating the GDF-11-associated disease is effective. The term "ameliorate" denotes a lessening of the detrimental effect of the GDF-11-associated disease in the subject receiving therapy.

‘261 also does not explicitly teach that the patients have elevated GDF11 levels in bone marrow, spleen, liver, or serum. However, anemic patients inherently have such altered GDF11 levels. MPEP § 2112 states, “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (Affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731,739, 218 USPQ 769, 775 (Fed. Cir. 1983).  Also, Lee et al. teaches that GDF11 levels in serum and spleen can be measured.  See [0065], [0110].

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of increasing erythrocytes in a subject in need thereof, by administering a GDF11 antagonist such as an extracellular domain of ActRIIB consisting of instant SEQ ID NO: 23 fused to an Fc sequence as 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one method, and a person of ordinary skill would recognize that it would improve similar methods in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 7, 8, 10, and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9-11, 13, 16, 30, 31, 37, 39, 72, 76, and 80 of copending Application No. 15/573,177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Both sets of claims recite methods of administering an ActRII inhibitor for therapeutic effect on erythrocytes.  Both sets of claims recite an ActRIIB-Fc construct wherein the ActRIIB portion consists of the amino acid sequence of SEQ ID NO: 23.  The main difference between the two sets of claims is that the instant claims recite increasing Ery-C cells in a subject in need thereof whereas the copending claims recite an effect on beta-thalassemia in a subject in need thereof.  However, subjects suffering from beta-thalassemia are in need of increased Ery-C cells in the process of erythrogenesis.  Accordingly, the copending claims render obvious the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.


Seehra et al. (US 8,058,229 B2; issued 15 November 2011).  This document has an equivalent disclosure as WO 2010/019261.  Please note that claim 25 recites SEQ ID NO: 29, which is identical to instant SEQ ID NO: 23.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
17 June 2021